Title: From George Washington to Major General Nathanael Greene, 26 March 1780
From: Washington, George
To: Greene, Nathanael


          
            Sir
            [Morristown] March 26th 1780
          
          The situation of affairs to the Southward makes it a serious question whether any further succours ought to go from this Army. There are many obstacles to the measure, perhaps insurmountable ones, but in considering it, it is essential to ascertain how far it may be practicable to transport the Troops. They must of necessity go a great part of the way by land. I am therefore to request you will without delay inform me explicitly of the means you have in your department for this purpose. I shall also be obliged to you to consult the Commissary and let me know how he would be prepared for such an event. Suppose in your calculations that the detachment would consist of two thousand men.
          There is another point which I have frequently mentioned to you in conversation concerning which it is indispensible I should have the clearest fullest and most precise information—I mean our prospects for moving the army this Campaign. The season for operations is advancing fast—The movements of the Enemy may soon make it necessary to put our whole force in motion. I wish to know therefore what provision is made and making of covering in camp-equipage & the means of transportation; & how soon we may expect to be in a condition to take the field.
          I request your answer to these inquiries will be as expeditious and precise as possible—but if a recurrence to your papers in camp should be necessary to enable you to give an answer to the latter—you will of course defer it till this can take place; but in the mean time, you will let me hear from you on the subject of the detachment to the Southward. With great esteem &c.
          
            G. Washington
          
        